ORDER
The memorandum disposition filed December 3, 2003 is hereby AMENDED. The Clerk shall file the attached Amended Memorandum Disposition.
With this amendment, the panel has voted unanimously to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED. No subsequent petition for rehearing or rehearing en banc may be filed.